DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on June 21, 2021, has been received and made of record. In response to the Non-Final Office Action dated March 26, 2021, the title and claims 1 and 11 have been amended.  Further, claims 13-17 have been newly added.

Election/Restrictions
Applicant's election with traverse of Species I, in the reply filed on November 17, 2021 is acknowledged.  The traversal is on the ground(s) that “the Office has failed to identify any search queries or classifications that would be required for a complete search of the elected Species I that would not be included in the search for the features of the other asserted species.” (Remarks, p. 6).  This is not found persuasive because, as provided by the Requirement, patentably distinct species were clearly indicated by the Requirement (by both figure and description; see p. 2 of Requirement).  Based on the distinct species delineated, it was further explained that, “[t]he species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries)”. (Requirement, pp. 2-3).  As provided above, and based on Applicant’s amendments in the response dated June 21, 2021 further defining the claimed subject matter beyond the original claimed subject matter, the different fields of search required for each distinct species would create a burden.
Additionally, beyond Applicant’s unsupported assertions, Applicant has not been found to provide any actual evidence to establish that a burden would not exist, with particular note to the newly amended subject matter in view of the delineated species (See Remarks dated November 17, 2021, p. 6).  
Further Applicant has been afforded the opportunity to provide an express admission that the disclosed inventions would have been obvious over each other within the meaning of 35 U.S.C. 103, which would have removed the need for restriction and would have served as evidence to support Applicant’s assertion that the search between species should not be considered burdensome (see Requirement, p. 3, “Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.”)
The requirement is still deemed proper and is therefore made FINAL.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the 35 U.S.C. 112 rejection to claims 1-10 and 12, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claims 1-10 and 12 is withdrawn.
Regarding the 35 U.S.C. 112 rejection to claim 11, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejection of claim 11 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-5 and 9-12, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 6-8, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  It is noted that Applicant’s arguments are based on a dependence from the teachings of the independent claim and were not found to argue any specific recitations of claims 6-8 as applied to the teachings of the additional art references.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic support frame” (claims 14 and 15) and the “blade accommodating member” (claims 15 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Regarding claims 14 and 15, claim 14, from which claim 15 depends and inherits all limitations therefrom, recites a “blade accommodating member”.  The disclosure, as originally filed, has not been found to disclose or discuss the newly recited “blade accommodating member.”  In light of the newly added material, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the claim recites a “blade accommodating member”.  The disclosure, as originally filed, has not been found to disclose or discuss the newly recited “blade accommodating member.”  In light of the newly added material, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims will be examined on their merits as best deduced by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 15, claim 14, from which claim 15 depends and inherits all limitations therefrom, recites a “blade accommodating member”.  The disclosure, as originally filed, has not been found to disclose or discuss the recited “blade accommodating member.”  In light of this lack of disclosure, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claimed subject matter.  Claims 14 and 15 are therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim recites a “blade accommodating member”.  The disclosure, as originally filed, has not been found to disclose or discuss the recited “blade accommodating member.”  In light of this lack of disclosure, one skilled in the art would not be put on fair notice regarding the metes and bounds of the claimed subject matter.  Claim 17 is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0148227 to Schmit et al. (hereinafter “Schmit”), in view of U.S. Patent Application No. 2015/0350612 to Brunson et al. (hereinafter “Brunson”), in view of U.S. Patent Application No. 2004/0036798 to Saito et al. (hereinafter “Saito”).
Regarding claim 1, the concept of enhancing privacy through mechanical means to block a camera’s optical input is not new.  Schmit teaches a camera comprising an imaging optical system defining an optical axis (e.g., fig. 1, lens or optical input to the camera; [0015]), capture of an image of a subject received from the imaging optical system (e.g., [0016], monitoring a region via the camera), a blade configured to advance into an optical axis of the imaging optical system (e.g., fig. 1, element 30; [0016]), a blade driver within the camera (e.g., [0017], actuator to move element 30), wherein the blade driver is configured to cause the blade to move in a direction perpendicular to the optical axis to advance the blade into and retract the blade from the optical axis (e.g., figs. 1, 2, 3A and 3B; [0016-17]), wherein the blade causes privacy-related information about a subject to be less recognizable (e.g., [0019]).  Schmit, however, is not found by the Examiner to expressly disclose an image sensor configured to capture an image of a subject received from the imaging optical system, a 
Nevertheless,  Brunson teaches a similar privacy-related camera that includes an image sensor configured to capture an image of a subject received from the imaging optical system (e.g., fig. 1, element 310; [0043]), as well as includes a blade that advances into and retracts from the optical axis (e.g., fig. 3, element 320; [0043]), wherein the blade causes privacy-related information about a subject to be less recognizable (e.g., [0035-36], [0044], light diffusing; [0047], obstructing from capturing meaningful images).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Brunson with the camera as taught by Schmit in order to expressly provide the structural means monitor live images in real-time.  
Further, mechanisms for advancing and retracting elements from an optical axis of an imaging device are well-known in the electronic arts.  For example, Saito teaches greater detail regarding mechanical means for moving an element into an optical axis of an imaging device, including a first frame (e.g., figs. 8 and 9, element 190; [0124]), and a second frame (e.g., figs. 8 and 9, element 110; [0124]), wherein a blade is between the first frame and the second frame (figs. 8 and 9, element 132), wherein a blade driver (fig. 8, at least actuator 170; [0129-131]) is configured to cause the blade to move in a direction perpendicular to the optical axis to advance the blade into and retract the blade from the optical axis (e.g., figs. 8 and 10A-11B).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Saito with the camera as taught by Schmit and Brunson in A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 2, Schmit, Brunson and Saito teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the blade partially includes a light shield (‘227 - e.g., [0019], partial opaque, patterned, light diffusing; ‘612 - e.g., fig. 3, element 320; [0043]; [0044], light diffusing; [0047], obstruct from capturing meaningful images; [0035]; [0036]).  
Regarding claim 3, Schmit, Brunson and Saito teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection of claim 2, supra) including teaching wherein the light shield has a mosaic, a mesh, or a pattern (‘227 - e.g., [0019], patterned; ‘612 – e.g., [0048], pattern, [0036]).
Regarding claim 4, Schmit, Brunson and Saito teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the blade has a color (‘612 – e.g., fig. 3, element 320; [0043]; [0044], light diffusing; [0048]) that causes privacy-related information about a subject to be visually less recognizable (‘612 – [0048], a light diffusing element of a particular color(s) would inherently obfuscate the same color(s)). 
Regarding claim 5, Schmit, Brunson and Saito teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the blade has a color visible to a subject (‘227 – e.g., [0011]; ‘612 – e.g., [0038]; [0048]). 
Regarding claim 6, Schmit, Brunson and Saito teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 5, supra) including teaching wherein the color is red (‘227 – e.g., [0011], red).  The Examiner also notes that Brunson discloses the concept of the blade being a color or a combination of colors ([0038]; [0048]).  A “color” or a “combination of colors” would inherently include, for example, the color red.  
Regarding claim 7, Schmit, Brunson and Saito teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection of claim 5, supra) except for being found by the Examiner to expressly disclose wherein the blade color is a fluorescent color. 
Nevertheless, Brunson discloses the concept of the blade being a color or a combination of colors ([0038]; [0048]).  A “color” or a “combination of colors” would inherently include, for example, a fluorescent color, such as a fluorescent yellow or a fluorescent orange.  In light of this, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention for the blade to have been a fluorescent color so that would the blade be more visible to a subject within a reasonable distance to identify that the camera is or is not operating with full imaging clarity, or at the least serve as a means to attract a subject’s attention to the existence of a camera.
Regarding claim 8, Schmit, Brunson and Saito teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the blade has luster visible to a subject. 

Regarding claim 9, Schmit, Brunson and Saito teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the blade includes a character or a mark on a surface of the blade facing a subject (‘227 – [0019], patterned would constitute a mark; ‘612 – [0048], pattern would constitute a mark). 
Regarding claim 10, Schmit, Brunson and Saito teach all of the limitations of claim 10 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the blade is located in front of the imaging optical system (‘227 – e.g., fig. 2, element 30; ‘612 – e.g., fig. 3, element 320). 
Regarding claim 11, the concept of enhancing privacy through mechanical means to block a camera’s optical input is not new.  Schmit teaches a camera comprising an imaging optical system defining an optical axis (e.g., fig. 1, lens or optical input to the camera; [0015]), capture of an image of a subject received from the imaging optical system (e.g., [0016], monitoring a region via the camera), a blade configured to an image sensor configured to capture an image of a subject received from the imaging optical system, a first frame, or a second frame, wherein the blade is between the first frame and the second frame. 
Nevertheless,  Brunson teaches a similar privacy-related camera that includes an image sensor configured to capture an image of a subject received from the imaging optical system (e.g., fig. 1, element 310; [0043]), as well as includes a blade that advances into and retracts from the optical axis (e.g., fig. 3, element 320; [0043]), wherein the blade includes a character or mark on a surface of the blade facing a subject (e.g., ([0048], pattern would constitute a mark).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the teachings of Brunson with the camera as taught by Schmit in order to expressly provide the structural means monitor live images in real-time.  
Further, mechanisms for advancing and retracting elements from an optical axis of an imaging device are well-known in the electronic arts.  For example, Saito teaches greater detail regarding mechanical means for moving an element into an optical axis of an imaging device, including a first frame (e.g., figs. 8 and 9, element 190; [0124]), and A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 12, Schmit, Brunson and Saito teach an electronic device, comprising the camera according to claim 1 (‘227 – e.g., fig. 2; ‘612 – see figs. 1 and 7; also see the rejection of claim 1, supra).
Regarding claim 13, Schmit, Brunson and Saito teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching the camera further comprising a lever connected to the blade (‘798 - e.g. fig. 8, element 134; [0129]), wherein the blade driver is configured to move the move the lever in the direction perpendicular to the optical axis (‘798 - e.g. fig. 8, element 134; [0129]).  
Regarding claim 14, Schmit, Brunson and Saito teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 13, supra) including teaching the camera further comprising a coil (‘978 – e.g., figs. 16 and 19, element 175; [0147], [0154]), and a magnetic support frame overlapping the coil in a direction parallel to the optical axis (‘978 – e.g., figs. 8, 14 and 16, element 172), wherein the lever is configured to move in the direction perpendicular to the optical axis in response to movement of the magnet support frame (‘978 – e.g., fig. 8; [0129]).  
Regarding claim 15, Schmit, Brunson and Saito teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 14, supra) including teaching wherein the first frame defines a first recess in the direction parallel to the optical axis (‘798 – e.g., fig. 8, recess accommodating element 138), the second frame defines a second recess in the direction parallel to the optical axis (‘798 – e.g., fig. 8, recess accommodating element 148), and the camera further comprises a blade accommodating member extending from the first recess or the second recess in the direction parallel to the optical axis (798 – e.g., fig. 8, element 138).
Regarding claim 16, Schmit, Brunson and Saito teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection of claim 13, supra) including teaching the camera further comprising a rotor magnet (‘798 – e.g., fig. 16, element 171; [0152]), and a yoke holding the rotor magnet (‘798 – e.g., fig. 16, element 160; [0152]),  wherein the lever is configured to move in the direction perpendicular to the optical axis in response to rotation of the rotor magnet (‘798 - e.g. fig. 8).  
Regarding claim 17, Schmit, Brunson and Saito teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 16, supra) including teaching wherein .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2014/0049615 to Uwagawa teaches a similar camera.
U.S. Patent Publication No. 2021/0081003 to Bristol et al. teaches a similar camera.
U.S. Patent No. 8,142,085 to Hasegawa teaches a blade mechanism having similar structural elements.
U.S. Patent No. 8,408,823 to Kawakami et al. teaches a blade mechanism having similar structural elements.
U.S. Patent No. 11,178,319 to Li et al. teaches a blade mechanism having similar structural elements.
U.S. Patent No. 7,477,313 to Umezu teaches a similar blade driver mechanism.
U.S. Patent No. 7,567,286 to Takei et al. teaches a similar blade driver mechanism.

U.S. Patent Publication No. 2020/0201143 to Imai et al. teaches a similar blade driver mechanism.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697